1 || David W. Balch (SBN 226519)
Cathleen M. Giovannini (SBN 244837)
2 || JIRG ATTORNEYS AT LAW

318 Cayuga Street

3 || Salinas, CA 93901
david@jrgattorneys.com

4 || cathleen@jrgattorneys.com

Telephone: (831) 754-2444

5 || Facsimile: (831) 269-7089

6 || Attorneys for Defendants
7
UNITED STATES BANKRUPTCY COURT
8
9 NORTHERN DISTRICT OF CALIFORNIA
10
Inre Robert Brower, Sr., Case No. 15-50801 (MEH)
11
Debtor, Chapter 11
12

 

Adv. Proc. No. 17-05044
13 MUFG UNION BANK, N.A.,

14 Plaintiff, DECLARATION OF CATHLEEN M.
GIOVANNINI IN FURTHER

15 || vs. OPPOSITION TO MOTION FOR
SUMMARY JUDGMENT FILED BY

16 || ROBERT BROWER, SR., an individual, MUFG UNION BANK, N.A.

PATRICIA BROWER, an individual,

17 || COASTAL CYPRESS CORPORATION,
California corporation, COASTAL

18 || CYPRESS CORPORATION, a Delaware
corporation, AMERICAN COMMERCIAL
19 || PROPERTIES, INC., a Nevada corporation;
ANTHONY NOBLES, an individual;

20 |) WILFRED “BUTCH” LINDLEY, an
individual; RICHARD BABCOCK, an

21 || individual; PATRICLA BROWER TRUST
and DOES 1-50,

22
Defendants.

 

23

 

24 |! 1, Cathleen M. Giovannini, declare as follows:

25 1. J am duly licensed to practice as an attorney before this Court, and I am associated
26 || with JRG Attorneys at Law, attorneys of record for all Defendants except for Anthony Nobles

27 || and Richard Babcock in this matter. I make this declaration upon personal knowledge, and if

28 || called upon to testify, I could and would do so.

I
Cast) 1 PRE ORATICN QHE4 DELEEN|M(GIOVANNIND IN EUR ERER OPPOSEIONS T@ MGTON FOR-SUMARY| JUDGMENT

 

 
1 2. Attached as Exhibit A is a true and correct copy of the Monterey Superior Court’s
2 || Notice Order re-noticing and setting all motions scheduled to be heard on November 8, 2019, for

3 || December 20, 2019, in the related Monterey County Superior Court, Case No. M129403.

aay

3. Defendant wishes to keep this Court apprised of proceedings in the state court,
particularly as relates to the validity of the underlying state court claim and alleged debt in this

matter, as it reviews the pending summary judgment issues in federal court.

sa DN

I declare under penalty of perjury under the laws of the State of California that the

8 || foregoing is true and correct. Dated this 12th day of November 2019, in Salinas, California.

10 /s/ Cathleen M. Giovannini
Cathleen M. Giovannini

 

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

2
Cast 1PUSCRA DSP ABT ER PY POITS™ ERPS OL UT IIPS TOMBS Pega oF DOM ENT

 

 
EXHIBIT A

Case: 17-05044 Doc#121 Filed: 11/12/19 Entered: 11/12/19 16:16:15 Page 3of4
 

SUPERIOR COURT OF CALIFORNIA, COUNTY OF MONTEREY | Reserved for Clerk's File Stamp

 

1200 Aguajito Road ELECTRONICALLY FILED BY
Monterey California 93940 Superior Court of California,
County of Monterey
On 10/30/2019

By Deputy: Mouisset, Elise
MUFG Union Bank NA vs. Chateau Julien Inc et al

 

NOTICE; Hearing: Motion Case No. M129403

 

 

 

 

Hearing: Motions set on November 8, 2019 are vacated and reset on December 20, 2019 at 9:00 AM
in Department 15, located at:1200 Aguajito Road, Monterey, CA 93940

Court proceedings are in English. If a party or witness does not speak or understand English weil, he or
she may need an interpreter. Please complete Judicial Council form INT-300" if you or a witness in your
case needs an interpreter. *File INT-300 at the first floor clerks counter 15 business days prior to
your hearing. *5 days for eviction hearing/trial.

Las actuaciones de la corte se realizan en inglés. Si una parte o testigo del caso no habla o entiende
bien el inglés, tal vez necesite un intérprete. Por favor complete el formulario INT-300* del Consejo
Judicial si usted o un testigo en su caso necesita un intérprete. * Presente INT-300 en Ja oficina def
secretario del primer piso 15 dias habiles antes de su audiencia. *5 dias para audiencia de
desalojo/juicio.

CERTIFICATE OF MAILING
(Code of Civil Procedure Section 1013a)

| do hereby certify that | am employed in the County of Monterey. | am over the age of eighteen years and
not a party to the within stated cause. | placed true and correct copies of the Notice: Hearing: Motions,
for collection and mailing this date following our ordinary business practices. | am readily familiar with the
Court's practices for collection and processing correspondence for mailing. On the same day that
correspondence is placed for collection and mailing, it is deposited in the ordinary course of business with
the United States Postal Services in Monterey, California, in a sealed envelope with postage fully prepaid.
The names and addresses of each person to whom notice was mailed is as follows:

 

‘ Isaiah Z Weedn/Steven David William Balch Douglas William Oldfield | GREAT AMERICAN
; Sacks 318 Cayuga Street 26619 Carmel Ctr PI WINERIES
| 4 Embarcadero Ctr F117 | Salinas CA 93901 #202 28088 Barn Court
; San Francisco CA Carmel CA $3923 Carmel CA 93923
94171-4106
Mark A Sertin
701 E. Street
Sacramento CA 95814

 

 

 

 

 

Date: 10/30/2019 Clerk of the rt :
¢, Ninuisth—
By:

Elise Mouisset, Deputy Clerk

 

Case: 17-05044 Doc#121 Filed: 11/12/19 Entered: 11/12/19 16:16:15 Page 4of4

 
